ACCEPTED
                                                                                          14-15-00147-CR
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    10/20/2015 3:42:16 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                         14-15-00106-CR & 14-15-00147-CR
                                        In the
                                  Court of Appeals                       FILED IN
                                       For the                    14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                             Fourteenth District of Texas         10/20/2015 3:42:16 PM
                                     At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                    No. 1434158
                            In the 177th District Court of
                                Harris County, Texas
                             
                                   JOE GARCIA
                                       Appellant
                                         v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 177th district court of Harris County, Texas, cause number 1434158,

          the State of Texas v. Joe Garcia, appellant, was convicted of possession of a

          controlled substance.
      2. He was assessed punishment of confinement for 4 years in the Institutional

      Division of the Texas Department of Criminal Justice.

      3. The State’s brief was due on October 19, 2015.

      4. An extension of time in which to file the State’s brief is requested until

      October 19, 2015.

      5. One previous extension has been requested by the State.

      6. The facts relied upon to explain the need for this extension are:

       Since my last motion for extension, I have filed a brief in cause number
01-14-00966-CR, and will be filing a brief in cause 01-15-00272-CR this week.
Additionally, I answer trial court questions from other prosecutors on a daily
basis. This motion is not sought for delay, but so that justice may be done.

      WHEREFORE, the State prays that this Court will grant an extension of time

until November 20, 2015 in which to file the State’s brief in this case.

                                                       Respectfully submitted,
                                                       /s/ Abbie Miles
                                                       Abbie Miles
                                                       Assistant District Attorney
                                                       Harris County, Texas
                                                       1201 Franklin, Suite 600
                                                       Houston, Texas 77002
                                                       (713) 274-5826
                                                       TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on October 20, 2015:

      Nicolette Westbrooks
      3200 Southwest Freeway, Suite 3300
      Houston, TX 77027


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: October 20, 2015